FILED
                             NOT FOR PUBLICATION                              JUL 09 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SURJIT SINGH MAHIL,                               No. 08-71266

               Petitioner,                        Agency No. A072-109-786

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Surjit Singh Mahil, a native and citizen of India, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, including the agency’s adverse credibility findings.

Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008). We grant the petition for

review, and we remand.

      The IJ found Mahil not credible because his testimony regarding ongoing

police interest lacked detail. On the same issue, the IJ found Mahil’s asylum

application omitted this police interest, and he further faulted Mahil for not filing a

supplemental statement. Substantial evidence does not support the IJ’s adverse

credibility finding because Mahil did not learn of the police interest until after he

filed his application, he did not know much about it given his lack of personal

knowledge, and it did not form the basis of his past persecution claim. See Chen v.

Ashcroft, 362 F.3d 611, 620 (9th Cir. 2004). In addition, substantial evidence does

not support the perceived inconsistencies the IJ noted in summarizing Mahil’s

account, including the year and date of Mahil’s first arrest and his failure to seek

medical treatment. See Tekle, 533 F.3d at 1052 (rejecting inconsistency finding

regarding duration of beating because IJ misunderstood or misremembered

testimony); Bandari v. INS, 227 F.3d 1160, 1165-66 (9th Cir. 2000) (inconsistency

in date of beating insufficient to support adverse credibility finding); Jibril v.

Gonzales, 423 F.3d 1129, 1136 (9th Cir. 2005) (rejecting implausibility findings


                                            2                                        08-71266
regarding petitioner’s stoicism and stamina as speculative where IJ did not point to

record evidence contradicting petitioner’s account).

      Because the IJ’s adverse credibility determination is not supported, Mahil

was not required to provide corroboration. See Joseph v. Holder, 600 F.3d 1235,

1246 (9th Cir. 2010).

      It is unclear from the IJ’s decision whether–apart from his adverse

credibility finding–he alternatively denied Mahil’s claims on the merits. See

Recinos de Leon v. Gonzales, 400 F.3d 1185, 1194 (9th Cir. 2005) (remanding

because “[w]e will not guess at the theory underlying the IJ’s . . . opinion”)

(internal citation and quotations omitted); Movsisian v. Ashcroft, 395 F.3d 1095,

1098 (9th Cir. 2005) (remanding where court was “left without a reasoned decision

to review”).

      Accordingly, we grant the petition with respect to Mahil’s asylum,

withholding of removal, and CAT claims, and we remand, deeming Mahil credible,

for further proceedings consistent with this disposition. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam); Joseph, 600 F.3d at 1247.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           3                                     08-71266